Citation Nr: 1724855	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-06 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and depressive disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a sleeping disorder, to include sleep apnea.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypothyroidism.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Board notes that the Veteran, as a lay person, filed his claims as service connection for sleep apnea.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Veteran testified that he filed the claim for sleep apnea but in reality, he has sleep problems that he relates as part of his mental health disabilities.  The medical record notes sleep problems as a symptom of his mental health disability and in addition, sleep apnea is also noted.  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his sleep problems and as a different legal theory may apply, the Board has therefore stated the issues as set forth on the first page of this decision.  

In September 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).
FINDINGS OF FACT

1.  By a rating decision dated in August 2007, the RO denied a claim of service connection for sleeping disorder (sleep apnea), and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Additional evidence associated with the claims file since the August 2007 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  By a rating decision dated in August 2007, the RO denied a claim of service connection for hypothyroidism, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Additional evidence associated with the claims file since the August 2007 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for hypothyroidism, and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran was not treated for any psychiatric or mental health disability during service.

6.  An acquired psychiatric disability was not shown in service or for many years thereafter and the most probative evidence indicates the current disability is not related to service.





CONCLUSIONS OF LAW

1.  The August 2007 rating decision which denied a claim of entitlement for service connection for a sleeping disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received since the August 2007 denial to reopen a claim of entitlement to service connection for a sleeping disorder.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The August 2007 rating decision which denied a claim of entitlement for service connection for hypothyroidism is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  New and material evidence has not been received since the August 2007 denial to reopen a claim of entitlement to service connection for hypothyroidism.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The requirements to establish entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence Claims

The RO denied the Veteran's claims of service connection for sleep apnea and service connection for hypothyroidism in an August 2007 rating decision, finding that there was no evidence either disorder had its onset in service or was otherwise related to service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court), interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id.  

The evidence received since the August 2007 denials does not indicate in-service onset or a causal relationship to service.  While medical records may continue to show problems sleeping and hypothyroidism, none of the new evidence suggests that these problems began during service or are otherwise related to service.  The Veteran has testified that he believes his problems sleeping and hypothyroidism may have a relationship to his psychiatric disorder.  While this could be viewed as a different theory of entitlement - secondary service connection (see 38 C.F.R. § 3.310 (2016)) - service connection for an acquired psychiatric disorder is being denied by this decision.  Thus, the testimony does not raise a reasonable possibility of substantiating either claim.  

Given the above, the Board finds that the additional evidence associated with the claims file since the August 2007 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claims for service connection for a sleep disorder or hypothyroidism, and does not raise a reasonable possibility of substantiating the claims.  The claims are not reopened.  

Service Connection for an Acquired Psychiatric Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain mental disorders such as psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such a disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran seeks service connection for PTSD.  The medical evidence, however, establishes the Veteran has been diagnosed with additional mental health disabilities, specifically a depressive disorder (including major depressive disorder; dysthymic disorder; depressive disorder, not otherwise specified (NOS)), mood disorder, adjustment disorder, psychotic disorder, paranoid schizophrenia, delusional disorder, and personality disorder.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Further, there is no prohibition against a veteran being service-connected for more than one diagnosed psychiatric disorder; see Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  

Service treatment records do not show any mental health complaints, symptoms, treatment, or diagnosis of a mental health disorder, including PTSD, anxiety disorder, or depressive disorder.  The service treatment records do show the Veteran was seen for excessive drinking and diagnosed as being in the denial stage for early alcoholism.  He was disciplined on several occasions between March and August 1979.  He was counseled on his excessive alcohol use.

The first treatment for a mental health disability following service occurred in May 1998, when the Veteran was diagnosed with an adjustment disorder and depression with temporary suicidal ideation.  The Veteran was hospitalized at this time for expressing thoughts of suicide after his wife won custody of their children when they separated and started to divorce.  He reported that he did not have a past history of major depression, mania, or psychosis.  

In April and May 2000, the Veteran was involuntarily hospitalized for a psychotic disorder, NOS, with one evaluator suggesting consideration of paranoid schizophrenia.  The records revealed there was a family history of schizophrenia.  

In August 2001, the Veteran was noted to be estranged from his family and presented as depressed.  The diagnosis was major depression with mild psychotic features.  The Veteran had been in a depressed state since he separated and divorced his wife.  

In December 2001, the Veteran reported his symptoms started in 1998 when he had to defend himself against an intruder in his house.  This traumatized him and caused several hospitalizations.  The Veteran said he was diagnosed with PTSD and depression.  On this occasion, however, he was only diagnosed with major depression.  

The following month, January 2002, a mental health provider expressed some doubts about the home invasion story but the Veteran clearly had PTSD symptoms (e.g., nightmares and hypervigilance) attributable to this trauma.  His diagnosis was major depressive disorder/PTSD.  He noted the Veteran had chronic psychological problems and functioned well when he was in a family structure but the loss of this structure lead to chronic decompensation. 

In April 2002, it was noted the Veteran was clearly interested in obtaining compensation for his mental health symptoms.  Other than nightmares, however, PTSD specific symptoms were not reported.  While PTSD was included as a working diagnosis, the mental health professional also stated the Veteran's current symptoms did not meet the threshold criteria for this diagnosis.  The Veteran presented a tough case for diagnosis except that he clearly had a problem in the past with alcohol.  He received a diagnosis of major depressive disorder but the Veteran also had a strong component of antisocial, narcissistic, and passive-aggressive behavior.  

In July 2002, the Veteran stated his episodes of psychosis began in service, but the mental health professional stated there was no other evidence to support this contention.  

In October 2002, the Veteran had a diagnosis of "PTSD/major depressive disorder" but also had severe personality pathology.  It was unclear to his mental health providers if the diagnosis was paranoid schizophrenia or delusional disorder but he had clear paranoid traits.  The Veteran had one mental health provider review his service treatment records because the Veteran stated it demonstrated the onset of his mental health problems.  The provider, however, concluded the records only showed he had an alcohol problem.  

In March 2003, the Veteran was noted to have been recently diagnosed with hypothyroidism which the provider and subsequent providers noted could be a contributing factor to his mental health symptoms.  

In September 2006, the Veteran stated he has PTSD from a left thumb injury in service.  He also attributed his symptoms to unsuccessful efforts to leave his duty station and see his father who was dying from cancer.  These efforts instead resulted in disciplinary actions.  The Veteran asserted he intentionally drank alcohol so he could get sent home and he could see his father but the strategy backfired.  The Veteran reported nightmares and flashbacks from these unsuccessful efforts to see his father.  He also asserted panic attacks, but the mental health provider stated these episodes were actually crying spells.  The provider also noted a history of poor impulse control and since childhood, the Veteran had a problem following orders.  Although the Veteran stated he had PTSD, the provider determined that the Veteran met only met the criteria for a depression disorder, most likely dysthymic disorder.  He also noted a mixture of traits meeting a diagnosis for Cluster B personality disorder.  Another note that month recorded the Veteran having a paranoid personality.  

In November 2006, the Veteran requested a mental health evaluation because he believed prior medical records contained lies and mistake.  The Veteran strongly believed all of his current mental health problems related to a severe injury to the left hand and he should be service connected for PTSD resulting from this trauma.  (The Board notes the Veteran did injure his left thumb in service, which required multiple surgeries.  The Veteran is service connected for the residuals of the left thumb injury).  The Veteran was noted to be very distrustful and very suspicious, ending the interview when the providers attempted to elicit his family history.  One provider noted his responses seemed delusional, bordering on paranoia, and described the Veteran as uncooperative and hostile.  

In June 2012, the Veteran underwent a VA mental health examination.  In 1978, while in service in the United States Marine Corps he tried to get a transfer from Okinawa to the United States, but every time he talked about his transfer, he was punished.  The Veteran wanted to go back to be with his father who was diagnosed esophagus cancer.  Eventually, he got transferred to North Carolina, which is when his father died during his tour in North Carolina.  The Veteran went AWOL for his father's burial and when he returned he was punished for it.  The Veteran did not describe in detail a severe traumatic incident experienced during service.  The Veteran reported he first saw a mental health specialist in 1978 while in active duty due to many problems.  He received psychiatric treatment until a couple of years ago. The Veteran reported dozens psychiatric hospitalizations due to the progression of his illness.  The VA examiner noted the Veteran has a history of parasuicidal gestures.  In discussing the Veteran's reported stressors, it was noted for a PTSD diagnosis, the stressful event can be due to combat, personal trauma, or other life threatening situations.  The Veteran did not describe in detail a severe traumatic incident, that is, a life threatening situation, experienced during his military tour.  

The VA examiner concluded that the Veteran did not have PTSD as his symptoms did not meet the DSM-IV stressor criteria (criterion A) for PTSD criteria.  Instead, the VA examiner diagnosed a depressive disorder NOS.  No other mental health disabilities were diagnosed.  The Veteran also did not meet the other PTSD symptom criteria for persistent re-experiencing the traumatic event, persistent avoidance of the stimulus, or the symptom criteria for persistent hyper arousal.  Further, the VA examiner concluded the Veteran's condition was less likely than not related to service.  As rationale, the examiner noted the Veteran was evaluated in May 1978 for habitual excessive drinking, not as the Veteran reported, for personal problems.  In the June 1980 separation exam, the Veteran gave no history of psychiatric complaints and was clinically evaluated as psychiatrically normal.  The Veteran also did not describe in detail a severe traumatic incident experienced during his military tour.  Finally, he first received psychiatric care in 1998 eighteen years after his military discharge. 

The Veteran has been determined as disabled by the Social Security Administration for benefits purposes.  Their evaluations note that the Veteran feels persecuted and disrespected.  He is clearly depressed and has paranoid traits.  He had a history of poor functioning, alcohol abuse, homelessness, and ongoing problems interacting with others.  The diagnosis of the Social Security Administration was schizoaffective disorder and substance abuse (which was in remission as of May 2013).  The records also note the Veteran became disabled in March 1999 although noting treatment first began after losing custody of his children to his wife.  

The Veteran testified and has also submitted statements that while he was stationed in Okinawa, his father called him to report he was dying of cancer and wanted the Veteran to come home to see him one last time.  His superiors would not cooperate and the Veteran tried various tactics for transfer back to the United States.  As a result, he received discipline instead of the leave.  Eventually, the Red Cross intervened and he was given short leave.  He made it back in time to see his father just before death.  As a result, he did not return until after the funeral and was charged with an unauthorized absence (absent without leave).  It was also as a result of one of the punishments that he was assigned to mess hall duty and injured his thumb. 

Finally, the Veteran was scheduled for a second VA examination in January 2017 to address whether he had an acquired psychiatric disorder that resulted from service.  The Veteran did not report for the examination.  Accordingly, the Board will review and decide the claim based on the evidence that is of record.  See 38 C.F.R. §§ 3.326, 3.655.

There is no competent evidence of a diagnosis of an acquired psychiatric disorder in service or within one year following discharge from service.  Accordingly, as an acquired psychiatric disorder is not shown to be present during service or in the year following separation from service, service connection cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

There is no medical evidence in significant conflict with the opinions of the VA examiner.  The VA examiner determined the Veteran did not meet the criteria for a PTSD diagnosis under DSM-IV criteria, which was required at the time of the 2012 VA examination.  38 C.F.R. §§ 3.384, 4.125 (2012).  Further, the Board notes while the medical records reference PTSD, those records also establish that the Veteran did not meet the criteria for a PTSD diagnosis, or to the extent there is a finding of PTSD, the mental health professionals did not link it to service, but rather attribute the onset to the home invasion and breakup of the Veteran's marriage and family starting in 1998.  The Board is aware that the Veteran has received numerous other mental health diagnoses, but there is no competent medical evidence linking any diagnosis to service.  Thus, the most probative medical evidence is against the claim.  

While the Veteran believes that his current symptoms are from his PTSD and are also related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of symptoms such as depression are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his mental health symptoms is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current symptoms is not competent medical evidence.  The Board finds the opinions of the VA examiner and the mental health professionals to be significantly more probative than the Veteran's lay assertions.

Accordingly, the weight of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, including PTSD and the claim must be denied.


ORDER

New and material evidence having not been received the claim for service connection for a sleeping disorder is not reopened.

New and material evidence having not been received the claim for service connection for a sleeping disorder is not reopened.

Service connection for an acquired psychiatric condition is denied. 



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


